Order filed October 19, 2017




                                      In The

        Eleventh Court of Appeals
                                   __________

                  Nos. 11-13-00203-CR & 11-13-00204-CR
                                __________

                 ANTHONY AUSTIN METTS, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 385th District Court
                            Midland County, Texas
                  Trial Court Cause Nos. CR29169 & CR29170


                                     ORDER
      On August 25, 2017, this court issued an opinion and judgments in which we
reversed Appellant’s convictions. Appellant has now filed a motion for bail in each
cause. See TEX. CODE CRIM. PROC. ANN. art. 44.04(h) (West Supp. 2016). Pursuant
to Article 44.04(h), Appellant is entitled to release on reasonable bail pending final
determination of an appeal by the State or Appellant on a petition for discretionary
review. Id. Because Appellant filed his motion in this court prior to a petition for
discretionary review being filed, this court must determine and set the amount of
bail. See id.
      Accordingly, we order that bail is hereby set in each cause at $25,000, to be
filed with the clerk of the 385th District Court, conditioned on the sureties, if any,
being approved by the trial court. See id. If sufficient bail is posted as provided for
in this order, the trial court shall order Appellant released from the confinement
assessed in these causes.


                                                     PER CURIAM


October 19, 2017
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           2